Title: To George Washington from George William Fairfax, 12 March 1770
From: Fairfax, George William
To: Washington, George



Dear sir
Belvoir March 12th 1770

I think you are extreamly right in not submitting to Mr Barrys terms; and I wish it was in my Power to give you a more Satisfactory Accot of what you desire, not only to oblige you, but to flusterat Barrys intentions for I dispise such. All I know about Mr Russells claims to the Chaple Lands is from a Will now in my Posession of Mr Johnstons, wherein he devises all his real & Personal Estate to Mr Russell, who particularly desired me to litigate the matter with the present Posessor, and to take Posession

of the Place on Bull Skin where Patrick Mathews lived, the latter I did, but did not choose to take up a dispute of that sort with a neighbour, and since I have heard that Mr Waller or some of the Gentn below are employ’d to Prossecute it.
When Doctor Cockburn wanted to purchase the Land, I remember the bar to it was from Mr Johnstons not being willing to join in the conveyance unless they would pay him a hundred pounds, and the Doctor shew’d me old Mr Mercers opinion, which was clear in Johnstons favor, and since it has been corroborated by that of the Attorney Genl in England, but how just I cant pretend to say, I suppose you know that Jonston Administred on Browns Estate, and had paid several Sums of Money, not only for the Principal, but to his Widow in lieu of Dower, &ca, and that the Act of Limitation will not run against Mr Russell in this Case. Tho. I must confess I wish it was determined one way or another, if in Mr Russell favor I am to have the refusal, and in that case you should be soon accomidated, and I Questio⟨n⟩ whether you cannot do it now, for you must know your and the Chaple Corner Tree near the Road, which is also mine and I believe yours, for upon running my Line, it takes in a slipe of Land joining along the Creek. However Sir, I will look over some Papers, and perhaps may give you a better insight to this affair, shortly.
Colo. & Mrs Fairfax joins in their Compts to you Mrs Washington and Miss Custis, with Dear sir Your Most Obedt humble Servt

Go: Wm Fairfax

